Citation Nr: 1450215	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board, along with a signed waiver of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 
 

FINDINGS OF FACT

1. In a November 2006 rating decision, the RO most recently denied entitlement to service connection for bilateral hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final November 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3. The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

4. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.


CONCLUSIONS OF LAW

1. The November 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for bilateral hearing loss and grants entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran did not appeal the denial of the claim of entitlement to service connection for bilateral hearing loss following a November 2006 decision, nor was any new and material evidence submitted within the appeal period.  As such, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As the November 2006 decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the November 2006 rating decision, the RO denied the Veteran's claim because the evidence did not link the Veteran's current hearing loss to his active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the November 2006 rating decision that addresses this basis.

Evidence submitted and obtained since the November 2006 rating decision includes VA treatment records and examination reports, private treatment records and medical opinions, lay statements, and general medical literature.  In particular, medical opinions provided by VA physicians in November 2008, February 2009, and January 2011 indicate that the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran's current disability is related to active duty.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-13.

Bilateral hearing loss

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that he has bilateral hearing loss as the result of in-service noise exposure.  He describes his exposure to jet noise and reciprocating aircraft noise while on sea duty aboard the USS Intrepid and USS Independence and during shore duty at the Naval Air Station Cecil Field.  The Veteran reports that he first noticed hearing loss during active duty but that a Naval Corpsman told him that his hearing loss would not affect him in civilian life.  As such, although his hearing continued to be a problem, the Veteran did not seek treatment until September 1985.  

VA examination reports reflect diagnoses of bilateral sensorineural hearing loss that meet VA's criteria for a disability during the pendency of the appeal.  As such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With respect to an in-service event or injury, the Veteran reports that his military occupational specialty was aviation maintenance administration, and the record indicates he served aboard the USS Independence and USS Intrepid.  Furthermore, the Veteran has submitted buddy statements that corroborate his accounts of his circumstances of service and exposure to acoustic trauma.  Therefore, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In addition, although the Veteran's entrance and separation examinations do not reflect findings of hearing loss, a September 1970 audiogram demonstrates some hearing loss in the right ear at 2000 Hertz and 4000 Hertz. 

With evidence of a current disability and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disability and the in-service event or injury.  Here, there are conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

Upon review, the Board finds the clinical evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.  In November 2008 and February 2009, Dr. H. Hesham provided positive opinions in support of the Veteran's claim.  The VA physician noted the Veteran had been seen in the ENT clinic for hearing loss and had experienced progressively worsening hearing loss over the years.  Dr. Hesham noted the Veteran's hearing loss was sensorineural in nature and that the pattern of his hearing loss was not 100 percent consistent with hearing loss due to old age.  In addition, the Veteran did not have a family history of hearing loss or a history of chemical ototoxic exposure.  According to Dr. Hesham, it was very likely that the Veteran's hearing loss was due to noise exposure during military service.  Likewise, in January 2011 Dr. M. Steehler reported that although aging was a component to the Veteran's hearing loss, his noise exposure during service had contributed to his problem.  The VA physician noted the Veteran's audiologic findings were consistent with noise-induced hearing loss and that a bilateral spike in the Veteran's audiogram from 4000 Hertz to 8000 Hertz was characteristic of this pathology.  Further, a private physician, Dr. G. Newcomb, reported that the Veteran's hearing loss was consistent with damage from noise exposure and that noise would cause not only a hearing loss at the time of exposure but also sped up the normal aging process of the ear.  With respect to these opinions, the Board notes that it is unclear whether the physicians based their opinions on a review of the Veteran's medical records, which detracts from the probative value of the opinions.

Conversely, a February 2012 VA addendum opinion shows Dr. K. Dennis reviewed the Veteran's records and found there was no evidence that the Veteran suffered hearing loss or significant permanent changes in hearing thresholds during military service.  Based upon the Institute of Medicine's study of military noise in 2006, Dr. Dennis reported there was no scientific basis on which to conclude that the Veteran's current hearing loss was caused by or the result of military service, to include noise exposure.  Here, the Board finds it significant that the VA physician did not discuss the Veteran's statements regarding the onset of hearing loss during service and his symptoms of hearing loss since separation from active duty, which lessens the probative value of the opinion.  

In this respect, the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, as bilateral hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms since separation from active duty.  Therefore, the Board finds the Veteran's statements concerning continuous symptoms to be credible and competent evidence with respect to a nexus between his current bilateral hearing loss and in-service noise exposure.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that he has tinnitus that had its onset during active duty.  Specifically, he reports that he first noticed a roaring, rushing, and ringing sound while on sea duty and that he has had the same noise in his ears since active duty.  He denies any occupational and recreational noise exposure since separation from service.

With respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.

Concerning an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus.  In addition, the medical opinions are negative with respect to a nexus between the Veteran's current tinnitus and in-service noise exposure.  However, as noted above, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service injury.  In addition, the Veteran is competent to give evidence about what he has experienced; i.e., that he experienced symptoms of tinnitus during and since active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms during and since separation from active duty.  In addition, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Therefore, the Board finds the Veteran's statements concerning symptoms of tinnitus during and since separation to be credible and competent evidence for purposes of service connection.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


